DETAILED ACTION
This action is in response to applicant's amendment filed 06/07/22.
The examiner acknowledges the amendments to the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection set forth below.  
Regarding the new claim limitations in the amendments filed 06/07/2022, Abrams is relied upon for disclosing in the deployed condition (see Figure 10), the first and second sets of anchoring structures bias the intermediate collar structure against a lumen wall (adjacent to aneurysm 200) and within the opening (that leads into aneurysm 200), with the first set of anchoring structures contacting or in close proximity to an internal lumen wall in proximity to the opening (see interior section 230 of device, contacting the wall within the aneurysm 200) and the second set of structures contacting or in close proximity to an external lumen wall in proximity to the opening (see exterior section 232 of device, contacting the lumen outside of the aneurysm 200), as recited in claims 1, 14, and 19.   VanTassel is relied upon to teach an intermediate collar structure configured to seal an opening when the device is in the deployed condition (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figure 51, that seals the opening from thrombus, clots, or emboli; see col. 11, lines 64-67) and comprises a reinforcement member 60 (see Figures 7-8 and col. 11, line 59 to col. 12, line 4) configured to support the intermediate collar structure (support structure 60 is attached to closure structure 40 and to surrounding intermediate collar structure and expands in opening/ostium 20 to support the collar structure), as recited in claims 1, 14, and 19.   Conston is relied upon to teach in Figure 5A and paragraphs [0078] and [0100], a skirt portion 78 extending from an intermediate collar structure 72 and toward tissue on or proximate an opening, the skirt portion configured to provide a seal between the device and the tissue on or proximate the opening, as recited in claims 8, 17, and 20.
Applicant’s generally argues that Abrams, VanTassel, and Bridgeman separately do not teach the claimed limitations.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8, 17, and 20 recite both “a plurality of enlarged pads” and “a skirt portion”.  The plurality of enlarged pads 123, 125 are shown in the embodiment of Figure 7 of the instant application, and the skirt portion is shown as 76 in the embodiment of Figures 6A-6B and 83 in the embodiment of Figure 6C of the instant application.  However, the embodiments are distinct and there is no support in the instant specification or drawings showing both the plurality of enlarged pads and the skirt portion being together within the same embodiment of an implantable device.  Claim 9 is rejected due to its dependency on Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11-12, 14-16, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams et al., hereinafter “Abrams” (U.S. Pat. No. 6,036,720) in view of VanTassel (U.S. Pat. No. 6,652,556).
Regarding claim 1, Abrams discloses an implantable device 130 for repairing an opening in a target tissue defect (see Figures 3A, 3C), the implantable device being adjustable from a delivery condition comprising a generally small diameter configuration to a deployed condition comprising a larger diameter configuration (the device may be collapsed into a generally small diameter configuration within a delivery catheter as in Figure 8A and then deployed to expand to a larger diameter configuration as in Figure 8B), the implantable device comprising:
first and second sets of anchoring structures (see Figures 3A, 3C; first set including two anchoring structures 138, and second set including two of anchoring structures 132, 134, 136) projecting from opposite sides of an intermediate collar structure (see ring shape portion surrounding center opening 146; Id.) and generally transverse with the collar structure, wherein both sets of anchoring structures bend radially outwardly during the deployed condition to form a substantially circumferential, ring-like structure (Id.);
wherein the first and second sets of anchoring structures are substantially atraumatic and constructed to minimize trauma to the target tissue defect contacted in the deployed condition (the ends of the anchoring structures 138, 132, 134, 136 are rounded and therefore atraumatic; Id.);
wherein in the deployed condition (see Figure 10), the first and second sets of anchoring structures bias the intermediate collar structure against a lumen wall (adjacent to aneurysm 200) and within the opening (that leads into aneurysm 200), with the first set of anchoring structures contacting or in close proximity to an internal lumen wall in proximity to the opening (see interior section 230 of device, contacting the wall within the aneurysm 200) and the second set of structures contacting or in close proximity to an external lumen wall in proximity to the opening (see exterior section 232 of device, contacting the lumen outside of the aneurysm 200).
However, Abrams does not disclose a closure structure sized to substantially cover the opening or cavity when the device is in the deployed condition, and wherein the intermediate collar structure is sized to be biased across the opening and project through the opening and configured to seal the opening when the device is in the deployed condition and comprises a reinforcement member configured to support the intermediate collar structure.
In the same field of art, namely implantable devices, VanTassel teaches a closure structure 40 (see Figures 5-13; see col. 9, lines 11-20) sized to substantially cover an opening or cavity (ostium 20 of atrial appendage 13) when the device is in the deployed condition, and an intermediate collar structure (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figures 46 and 51, collar structure 504a, 504b surrounding closure structure 40) being sized to be biased across the opening and project through the opening in a target tissue defect when the device is in the deployed condition (see Figure 51 and col. 19, lines 23-25 indicating that the collar structure 504a, 504b can be sized to be positioned outside the ostium 20 within an atrium, or is sized to project across and through the opening 20 when in a deployed condition; it is noted that depending upon the size of the patient’s target tissue defect and how far into the defect the device is deployed will determine if and how much the collar structure projects through the opening of the defect).  Furthermore, VanTassel teaches the intermediate collar structure is configured to seal the opening when the device is in the deployed condition (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figure 51, that seals the opening from thrombus, clots, or emboli; see col. 11, lines 64-67) and comprises a reinforcement member 60 (see Figures 7-8 and col. 11, line 59 to col. 12, line 4) configured to support the intermediate collar structure (support structure 60 is attached to closure structure 40 and to surrounding intermediate collar structure and expands in opening/ostium 20 to support the collar structure).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a closure structure to Abrams, as taught by VanTassel, in order to allow blood to flow therethrough while blocking passage of thrombus, clots, or emboli, which reduces any pressure gradient and reduces leakage or dislodgement, and also to allow tissue ingrowth to provide additional securement to the defect (see VanTassel; col. 9, lines 36-67).   It is noted that once the combination is made, the first and second sets of anchoring structures project generally transverse with the closure structure.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of Abrams such that it is sized to project across and through the opening when the device is in the deployed condition, since the sizing would allow for several options for installing the closure structure to a target tissue defect (see col. 19, lines 18-30 of VanTassel), which would facilitate deployment of the device in patients having differently sized defects and openings in the defects.  It also would have been obvious to one of ordinary skill in the art at the time of invention to modify Abrams to have the intermediate collar structure sized to seal the opening and be biased across the opening, as well as have a reinforcement member configured to support the intermediate collar structure, as taught by VanTassel, in order to seal the opening from thrombus, clots, or emboli; (see col. 11, lines 64-67 of VanTassel) and to support and secure the intermediate collar structure and closure to the opening (see col. 11, lines 58-61 of VanTassel). 
Regarding claim 2, Abrams discloses the first and second sets of
anchoring structures comprise a generally flattened structure and cross-sectional
configuration (see Figures 3B-3C; anchoring structures 138, 132, 134, 136 are generally flat or planar in cross-section).
	Regarding claim 3, Abrams discloses the first and second sets of
anchoring structures comprise substantially the same configuration (see Figures 3A, 3C; anchoring structures 138, 132, 134, 136 have substantially the same shape and arrangement).
	Regarding claim 4, Abrams discloses the first and second sets of
anchoring structures comprise a shape change material (see col. 6, line 26 to col. 7, line 3) and form a substantially cylindrical structure in the deployed condition (the anchoring structures 138, 132, 134, 136 form a substantially tubular structure when deployed).	
	Regarding claims 5 and 12, Abrams discloses one or more radiopaque markers proximate ends of the anchoring structures and remote from intermediate collar structure (see col. 7, lines 18-23; the anchoring structures 138, 132, 134, 136 may be covered with a radio-opaque covering), wherein the one or more radiopaque markers correspond to distal and proximal ends of the implantable device in the deployed condition (Id.), and a membrane connected to the first and/or second set of anchoring structures (Id.; the radio-opaque covering is a membrane).
	Regarding claim 6, Abrams discloses the implantable device is radially
symmetrical (see Figures 3A, 3C; region 140 above axis line 142 where anchoring structures 138 are radially symmetrical).
	Regarding claim 7, Abrams discloses the implantable device is radially
asymmetrical (see Figures 3A, 3C; region 140 below axis line 142 where anchoring structures 132, 134, 136 are radially asymmetrical).
	Regarding claim 11, Abrams discloses the first and second sets of
anchoring structures comprise generally flattened wire structures (see Figures 3B-3C; anchoring structures 138, 132, 134, 136 are generally flat or planar in cross-section). having an overall length greater than a length of the intermediate collar structure (see Figures 3A-3C; anchoring structures 138, 132, 134, 136  having an overall length greater than ring shape portion surrounding center opening 146).
Regarding claim 14, Abrams discloses an implantable device 130 for repairing an opening in a target tissue defect (see Figures 3A, 3C), the implantable device being adjustable from a delivery condition comprising a generally small diameter configuration to a deployed condition comprising a larger diameter configuration (the device may be collapsed into a generally small diameter configuration within a delivery catheter as in Figure 8A and then deployed to expand to a larger diameter configuration as in Figure 8B), the implantable device comprising:
first and second sets of anchoring structures projecting from opposite sides of an intermediate collar structure (see ring shape portion surrounding center opening 146; Id.) and generally transverse with the collar structure, wherein both sets of anchoring structures bend radially outwardly during the deployed condition;
wherein the first and second sets of anchoring structures (see Figures 3A, 3C; first set including two anchoring structures 138, and second set including two of anchoring structures 132, 134, 136) are arranged in a substantially staggered or offset configuration (Id.; first set of anchoring structures 138 are offset or above axis line 142, away from second set of anchoring structures 132, 134, 136 below axis line 142), and
wherein in the deployed condition (see Figure 10), the first and second sets of anchoring structures bias the intermediate collar structure against a lumen wall (adjacent to aneurysm 200) and within the opening, with the first set of anchoring structures contacting or in close proximity to an internal lumen wall in proximity to the opening (see interior section 230 of device, contacting the wall within the aneurysm 200) and the second set of structures contacting or in close proximity to an external lumen wall in proximity to the opening (see exterior section 232 of device, contacting the lumen outside of the aneurysm 200).
However, Abrams does not disclose a closure structure, and wherein the intermediate collar structure is sized to project through the opening and be biased across the opening when the device is in the deployed condition and configured to seal the opening when the device is in the deployed condition and comprises a reinforcement member configured to support the intermediate collar structure.
In the same field of art, namely implantable devices, VanTassel teaches a closure structure 40 (see Figures 5-13; see col. 9, lines 11-20) sized to substantially cover an opening or cavity (ostium 20 of atrial appendage 13) when the device is in the deployed condition, and an intermediate collar structure (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figures 46 and 51, collar structure 504a, 504b surrounding closure structure 40) being sized to be biased across the opening and project through an opening in a target tissue defect when the device is in the deployed condition (see Figure 51 and col. 19, lines 23-25 indicating that the collar structure 504a, 504b can be sized to be positioned outside the ostium 20 within an atrium, or is sized to project through the opening 20 when in a deployed condition; it is noted that depending upon the size of the patient’s target tissue defect and how far into the defect the device is deployed will determine if and how much the collar structure projects through the opening of the defect).  Furthermore, VanTassel teaches the intermediate collar structure is configured to seal the opening when the device is in the deployed condition (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figure 51, that seals the opening from thrombus, clots, or emboli; see col. 11, lines 64-67) and comprises a reinforcement member 60 (see Figures 7-8 and col. 11, line 59 to col. 12, line 4) configured to support the intermediate collar structure (support structure 60 is attached to closure structure 40 and to surrounding intermediate collar structure and expands in opening/ostium 20 to support the collar structure).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a closure structure to Abrams, as taught by VanTassel, in order to allow blood to flow therethrough while blocking passage of thrombus, clots, or emboli, which reduces any pressure gradient and reduces leakage or dislodgement, and also to allow tissue ingrowth to provide additional securement to the defect (see VanTassel; col. 9, lines 36-67).   It is noted that once the combination is made, the first and second sets of anchoring structures project generally transverse with the closure structure.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of Abrams such that it is sized to project across and through the opening when the device is in the deployed condition, since the sizing would allow for several options for installing the closure structure to a target tissue defect (see col. 19, lines 18-30 of VanTassel), which would facilitate deployment of the device in patients having differently sized defects and openings in the defects.  It also would have been obvious to one of ordinary skill in the art at the time of invention to modify Abrams to have the intermediate collar structure sized to seal the opening and be biased across the opening, as well as have a reinforcement member configured to support the intermediate collar structure, as taught by VanTassel, in order to seal the opening from thrombus, clots, or emboli; (see col. 11, lines 64-67 of VanTassel) and to support and secure the intermediate collar structure and closure to the opening (see col. 11, lines 58-61 of VanTassel). 
	Regarding claim 15, Abrams discloses the first and second sets of
anchoring structures bend radially outwardly during deployment to form a substantially
circumferential, ring-like structure in the deployed condition (the anchoring structures 138, 132, 134, 136 form a substantially tubular structure when deployed).
	Regarding claim 16, Abrams discloses the first and second sets of
anchoring structures comprise a shape change material (see col. 6, line 26 to col. 7, line 3) and form a substantially cylindrical structure in the deployed condition (the anchoring structures 138, 132, 134, 136 form a substantially tubular structure when deployed).
	Regarding claim 18, Abrams discloses the first and second sets of
anchoring structures are generally flattened wire structures (see Figures 3B-3C; anchoring structures 138, 132, 134, 136 are generally flat or planar in cross-section) having an overall length greater than a length of the intermediate collar structure (see Figures 3A-3C; anchoring structures 138, 132, 134, 136  having an overall length greater than ring shape portion surrounding center opening 146).
Regarding claim 19, Abrams discloses an implantable device 130 for repairing an opening in a target tissue defect (see Figures 3A, 3C), the implantable device being adjustable from a delivery condition comprising a generally small diameter configuration to a deployed condition comprising a larger diameter configuration (the device may be collapsed into a generally small diameter configuration within a delivery catheter as in Figure 8A and then deployed to expand to a larger diameter configuration as in Figure 8B), the implantable device comprising:
first and second sets of anchoring structures (see Figures 3A, 3C; first set including two anchoring structures 138, and second set including two of anchoring structures 132, 134, 136) projecting from opposite sides of an intermediate collar structure (see ring shape portion surrounding center opening 146; Id.) and generally transverse with the collar structure, wherein both sets of anchoring structures comprise a generally flattened structure (see Figures 3B-3C; anchoring structures 138, 132, 134, 136 are generally flat or planar in cross-section) and cross-sectional configuration to form a substantially circumferential, ring-like structure (Id.);
wherein the first and second sets of anchoring structures are configured to contact generally non-overlapping portions of tissue on opposite sides of the tissue defect being closed by the implantable device (as in Figure 10, the anchoring structures contact non-overlapping interior and exterior sections of the tissue defect), and
wherein in the deployed condition (see Figure 10), the first and second sets of anchoring structures bias the intermediate collar structure against a lumen wall (adjacent to aneurysm 200) and within the opening, with the first set of anchoring structures contacting or in close proximity to an internal lumen wall in proximity to the opening (see interior section 230 of device, contacting the wall within the aneurysm 200) and the second set of structures contacting or in close proximity to an external lumen wall in proximity to the opening (see exterior section 232 of device, contacting the lumen outside of the aneurysm 200).
However, Abrams does not disclose a closure structure sized to substantially cover the opening or cavity when the device is in the deployed condition, and wherein the intermediate collar structure is sized to project through and across the opening when the device is in the deployed condition and configured to seal the opening when the device is in the deployed condition and comprises a reinforcement member configured to support the intermediate collar structure.
In the same field of art, namely implantable devices, VanTassel teaches a closure structure 40 (see Figures 5-13; see col. 9, lines 11-20) sized to substantially cover an opening or cavity (ostium 20 of atrial appendage 13) when the device is in the deployed condition, and an intermediate collar structure (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figures 46 and 51, collar structure 504a, 504b surrounding closure structure 40) being sized to project across and through an opening in a target tissue defect when the device is in the deployed condition (see Figure 51 and col. 19, lines 23-25 indicating that the collar structure 504a, 504b can be sized to be positioned outside the ostium 20 within an atrium, or is sized to project through the opening 20 when in a deployed condition; it is noted that depending upon the size of the patient’s target tissue defect and how far into the defect the device is deployed will determine if and how much the collar structure projects through the opening of the defect).  Furthermore, VanTassel teaches the intermediate collar structure is configured to seal the opening when the device is in the deployed condition (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figure 51, that seals the opening from thrombus, clots, or emboli; see col. 11, lines 64-67) and comprises a reinforcement member 60 (see Figures 7-8 and col. 11, line 59 to col. 12, line 4) configured to support the intermediate collar structure (support structure 60 is attached to closure structure 40 and to surrounding intermediate collar structure and expands in opening/ostium 20 to support the collar structure).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a closure structure to Abrams, as taught by VanTassel, in order to allow blood to flow therethrough while blocking passage of thrombus, clots, or emboli, which reduces any pressure gradient and reduces leakage or dislodgement, and also to allow tissue ingrowth to provide additional securement to the defect (see VanTassel; col. 9, lines 36-67).   It is noted that once the combination is made, the first and second sets of anchoring structures project generally transverse with the closure structure.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of Abrams such that it is sized to project through and across the opening when the device is in the deployed condition, since the sizing would allow for several options for installing the closure structure to a target tissue defect (see col. 19, lines 18-30 of VanTassel), which would facilitate deployment of the device in patients having differently sized defects and openings in the defects.  It also would have been obvious to one of ordinary skill in the art at the time of invention to modify Abrams to have the intermediate collar structure sized to seal the opening and be biased across the opening, as well as have a reinforcement member configured to support the intermediate collar structure, as taught by VanTassel, in order to seal the opening from thrombus, clots, or emboli; (see col. 11, lines 64-67 of VanTassel) and to support and secure the intermediate collar structure and closure to the opening (see col. 11, lines 58-61 of VanTassel).
Claims 8-9, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams (U.S. Pat. No. 6,036,720) in view of VanTassel (U.S. Pat. No. 6,652,556), as applied to claims 1, 14, and 19 above, and further in view of Conston et al., hereinafter “Conston” (U.S. Pub. No. 2003/0088256).
Regarding claims 8, 17, 20, Abrams discloses the claimed device, as discussed above, except for a plurality of enlarged pads disposed on proximal and/or distal ends of the first and second sets of anchoring structures, the pads being configured to promote positioning and deployment of the closure device and to provide a larger diameter contact footprint in areas of tissue contact, and a skirt portion extending from the intermediate collar structure and toward tissue on or proximate the opening, the skirt portion configured to provide a seal between the device and the tissue on or proximate the opening.
	In the same field of art, namely implantable devices, VanTassel further teaches a plurality of enlarged pads (atraumatic bulbs 55; see Figures 5 and 7 and col. 10, lines 51-53) disposed on distal ends of anchoring structures 50, the pads being configured to promote positioning and deployment of the closure device and to provide a larger diameter contact footprint in areas of tissue contact, wherein the pads prevent perforation or puncturing the target tissue defect (Id. and col. 13, lines 59-62).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of enlarged pads as claimed to Abrams, as taught by VanTassel, in order to not puncture or traumatize the target tissue defect (Id.).
Additionally, in the same field of art, namely implantable devices, Conston teaches in Figure 5A and paragraphs [0078] and [0100], a skirt portion 78 extending from an intermediate collar structure 72 and toward tissue on or proximate an opening, the skirt portion configured to provide a seal between the device and the tissue on or proximate the opening.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Abrams and VanTassel with a skirt portion as claimed, as taught by Conston, to provide a substantially fluid-tight seal with tissue on or proximate an opening in a vessel (Id.). 
Regarding claim 9, Abrams as modified teaches the pads comprising radiopaque markers marking terminal ends of both sets of anchoring structures during and following deployment, since Abrams teaches in col. 7, lines 18-23, that anchoring structures 138, 132, 134, 136 may be covered with a radio-opaque covering, and therefore the terminal pads (bulbs 55 in Figures 5, 7 of VanTassel) would also be covered with a radio-opaque covering.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams (U.S. Pat. No. 6,036,720) in view of VanTassel (U.S. Pat. No. 6,652,556), as applied to claim 1 above, and further in view of Mitelberg (U.S. Pat. No. 6,613,074).
Regarding claim 10, Abrams and VanTassel discloses claimed device, including the anchoring structures having an overall length greater than a length of the intermediate collar structure (see Figures 3A-3C of Abrams; anchoring structures 138, 132, 134, 136  having an overall length greater than ring shape portion surrounding center opening 146), except for the first and second sets of anchoring structures comprise generally triangular structures.
	In the same field of art, namely implantable devices for repairing an opening in a target tissue defect, Mitelberg teaches anchoring structures comprising generally triangular structures 26 (see Figure 5a). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the anchoring structures of Abrams and VanTassel to be generally triangular, as taught by Mitelberg, since doing so would be substitution of one known anchoring element shape for another, which would have yielded predictable results, namely anchoring the device within a target tissue defect.  See MPEP 2143.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams (U.S. Pat. No. 6,036,720) in view of VanTassel (U.S. Pat. No. 6,652,556), as applied to claim 1 above, and further in view of Bridgeman et al., hereinafter “Bridgeman” (U.S. Pub. No. 2011/0054515).
Regarding claim 13, Abrams and VanTassel disclose the claimed device, as discussed above, including an intermediate collar structure and a reinforcement member configured to support the intermediate collar structure (see Figures 7-8 of VanTassel; intermediate collar structure can include frame surrounding closure structure 40 and reinforcement member/support structure 60 that supports the intermediate collar structure), except for the intermediate collar structure further comprising a reinforcing structure formed from ribs that form a generally cylindrical reinforcing structure and are generally denser than the anchoring structures.
In the same field of art, namely implantable devices for repairing an opening in a target tissue defect, Bridgeman teaches in Figures 1a-1c and 16, an implantable device including a reinforcing structure formed from ribs (frame 10 forms a lattice of struts or ribs) that form a generally cylindrical reinforcing structure and are generally denser than anchoring structures 15 (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of Abrams and VanTassel with a reinforcing structure as claimed, as taught by Bridgeman, in order to increase the surface area of the collar structure and therefore enhance securement and facilitate sealing within the target tissue defect (see Bridgeman; paragraph [0042]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,510,835 in view of VanTassel (U.S. Pat. No. 6,652,556).  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that elements of the application claims are to be found in claims of the patent, and therefore are encompassed by the claims of the patent, and the application claims merely add features that are obvious.  The patent claims do not recite the intermediate collar structure being sized to project through the opening when the device is in the deployed condition, or the intermediate collar structure having a reinforcement member configured to support the intermediate collar structure.  In the same field of art, namely implantable devices, VanTassel teaches an intermediate collar structure (see collar structure circumferentially surrounding closure structure 40 in Figures 5-13, or in Figures 46 and 51, collar structure 504a, 504b surrounding closure structure 40) being sized to project through an opening in a target tissue defect when the device is in the deployed condition (see Figure 51 and col. 19, lines 23-25 indicating that the collar structure 504a, 504b can be sized to be positioned outside the ostium 20 within an atrium, or is sized to project through the opening 20 when in a deployed condition; it is noted that depending upon the size of the patient’s target tissue defect and how far into the defect the device is deployed will determine if and how much the collar structure projects through the opening of the defect).  Furthermore, VanTassel teaches a reinforcement member 60 (see Figures 7-8 and col. 11, line 59 to col. 12, line 4) configured to support the intermediate collar structure (support structure 60 is attached to closure structure 40 and to surrounding intermediate collar structure and expands in opening/ostium 20).     It would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of the patent claim such that it is sized to project through the opening when the device is in the deployed condition and to have a reinforcement member as claimed, since the sizing would allow for several options for installing the closure structure to a target tissue defect (see col. 19, lines 18-30 of VanTassel), which would facilitate deployment of the device in patients having differently sized defects and openings in the defects.  It is also noted that the anchoring structures in the patent claims would be capable of being biased against a lumen wall and across the opening with the anchoring structures contacting an internal lumen wall and an external lumen wall in proximity to the opening, depending upon the size and shape of the patient’s target tissue defect.
Therefore, the application claims are not patentably distinct from the patent claims.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,510,835 in view of VanTassel (U.S. Pat. No. 6,652,556), as applied to claim 1 above, and further in view of Bridgeman (U.S. Pub. No. 2011/0054515).  The patent claims and VanTassel teach the claimed device, as discussed above, including an intermediate collar structure and a reinforcement member configured to support the intermediate collar structure (see Figures 7-8 of VanTassel; intermediate collar structure can include frame surrounding closure structure 40 and reinforcement member/support structure 60 that supports the intermediate collar structure), except for the intermediate collar structure further comprises a reinforcing structure formed from ribs that form a generally cylindrical reinforcing structure and are generally denser than the anchoring structures.   In the same field of art, namely implantable devices for repairing an opening in a target tissue defect, Bridgeman teaches in Figures 1a-1c and 16, an implantable device including a reinforcing structure formed from ribs (frame 10 forms a lattice of struts or ribs) that form a generally cylindrical reinforcing structure and are generally denser than anchoring structures 15 (Id.).   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the intermediate collar structure of the patent claims and VanTassel with a reinforcing structure as claimed, as taught by Bridgeman, in order to increase the surface area of the collar structure and therefore enhance securement and facilitate sealing within the target tissue defect (see Bridgeman; paragraph [0042]).
Therefore, the application claim is not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771